DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of t/e previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/7/2022 has been entered.
 
Status of Application
The Examiner acknowledges receipt of the amendments filed on 1/13/2022 wherein claim 1 has been amended and claims 125-129 have been added. However, claims 128-129 are to be withdrawn as being directed to nonelected subject matter (see requirement mailed 5/22/2017 and response filed 10/11/2017)
Claims 1, 8, 9, 12, 14-25, 27, 28, 30-32, 35, 36, 38-40, 42-46, 121-122 and 125-127 are presented for examination on the merits. The following rejections are made.

Response to Applicants’ Arguments
Applicants amendments filed 1/27/2022 overcome the rejection of claims 1, 8, 9, 12, 14-25, 27, 28, 30-32, 38, 44-46, 121-122 made by the Examiner under 35 USC 103 over Klucker et al. (US 2017/0191314) in view of Look et al. (US 2015/0335752). This rejection has been overcome as Look teaches the inclusion of alum which is precluded from the instant invention. 
Applicants amendments filed 1/27/2022 overcome the rejection of claims 35 and 36 made by the Examiner under 35 USC 103 over Klucker et al. (US 2017/0191314) in view of Look et al. (US 2015/0335752), further in view of Reed et al. (US 2008/0131466). 
Applicants amendments filed 1/27/2022 overcome the rejection of claims 39, 40, 42 and 43 made by the Examiner under 35 USC 103 over Klucker et al. (US 2017/0191314) in view of Look et al. (US 2015/0335752) further in view of Amselem et al. (US 5576016). This rejection has been overcome as Look teaches the inclusion of alum which is precluded from the instant invention. 

New Rejections, Necessitated by Amendment
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, 9, 12, 14-25, 27, 28, 30-32, 38, 44-46, 121-122 and 125-129 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klucker et al. (US 2007/0191314; of record) in view of Barry et al. (US 2009/0060906; of record)
Klucker is directed to thermoreversible oil-in-water emulsions comprising a TLR4 agonist, squalene (a metabolizable oil) (see claim 1) (see instant claims 1, 32 and 38), a nonionic surfactant (see [0076 – 0079]) (see instant claim 40) and a lyophilization substrate being that of sucrose, sorbitol, mannitol or dodecyl maltoside (see [0096] and claim 24) wherein the size of the dispersed oil droplets is less than 200 nm (see [0045]). The oil droplet size upon reconstitution is similar to that which existed prior to lyophilization (see [0096]). The cryoprotectant (e.g. sorbitol, mannitol, sucrose, etc) is present in an amount of between 0.1-10% (see [0095]). Klucker teaches that their emulsion may be lyophilized and conserved in the form of a lyophilizate as it conserves all of the compositions characteristics (see [0096]). 
Klucker teaches that in addition to the TLR4 agonist, the composition may comprise other antigens which may be a peptide, protein, glycoprotein, polysaccharide, glycolipid, lipopeptide or nucleic acid (see [0097]) (see instant claims 30 and 31).
Klucker is silent as to the presence of liposomes and glycerol and so it is expected that Klucker is free of both (see instant claims 1, 5-7 and 12).
Methods of administering the vaccine to people are contemplated (see [0098]) (see instant claim 90). 
Klucker fails to teach the cake-forming excipient (i.e. cryoprotectant) as being trehalose. Klucker also fails to teach the lyophilized vaccine composition as being in the form of a cake.
Barry is directed to lyophilized antibody formulation (see instant claim 2) which may be in the form of a cake (see [0173]). The formulation is to comprise a cryoprotectant such as trehalose or sucrose (see [0007]) in an amount of 0.02-10% by weight of the composition (see [0007]) (see instant claims 1, 8, 9, 125-129).  Thus, it would have been obvious to include trehalose in Klucker’s formulation with a reasonable expectation for success in imparting similar stability to the final lyophilized composition. Moreover, it would have been obvious to use trehalose as a “cryoprotectant” in the lyophilized vaccine product of Klucker with a reasonable expectation for success because trehalose was a known cryoprotectant similar to sucrose. See MPEP 2143(I)(B). The lyophilized product may be stored in a vial (see [0017]) (see instant claim 44).
The composition is to be thermostable to the extent required by the claims because it is disclosed as being capable of being stored at temperatures up to about 50 °C (see [0090]). It would be expected that the combination of references would yield a product with little to no loss of immunogenicity even when stored for at least 1 month up to 60 months. Barry’s formulation is readily reconstituted to provide injectable vaccine formulations (see [0004] and claim 2). Applicant describes compositions that are stable at temperatures of about 8°C (see [0154]) as being "thermostable", with short reconstitution time being an indicator of stability (see [0137])
Regarding claim limitations to compositions having thermostability for a period of at least 3 months, or being thermostable at about 25o for at least one month, or wherein the cake does not exhibit shrinking, cracking and/or browning, Barry’s lyophilized formulation is indicated as being suitable for storage for at least twenty four months (see claim 33). After all, Klucker is largely drawn to the same subject matter as that being claimed and there is no reason to expect the outcome to be different.  Moreover, Klucker indicate that their products are extremely stable (over 6 months), it’d be expected that the lyophilized emulsion would possess similar, if not better, stability characteristics (see instant claims 14-25). 
Therefore, the invention as a whole is prima facie obvious to one of ordinary skill in the art at the time the invention was filed, as evidenced by the references, especially in absence of evidence to the contrary.





Claims 35 and 36 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Klucker et al. (US 2007/0191314; of record) in view of Barry et al. (US 2009/0060906; of record) as applied to claims 1, 8, 9, 12, 14-25, 27, 28, 30-32, 38, 44-46, 90, 121, 122 and 125-129 above, and further in view of Barry et al. (US 2009/0060906; of record).
Klucker and Barry fail to teach the TLR4 agonist as being a synthetic GLA having a the following structure: 
    PNG
    media_image1.png
    232
    348
    media_image1.png
    Greyscale
.wherein R1. R3, R5, R6 are C11 alkyl and R2 and R4 are C13 alkyl.
Reed, like Klucker, is directed to vaccine compositions comprising an antigen and a lipid adjuvant (see claim 1) wherein the vaccine further comprises a toll-like receptor agonist (TLR-4; see [0016, 0044]) and a carrier comprising an oil (see claim 2) such as olive oil (see [0137, 0178]) (see instant claim 1). The TLR-4 agonist may be that of a glucopyranosyl lipid adjuvant having the following structure: 
    PNG
    media_image2.png
    224
    271
    media_image2.png
    Greyscale
wherein R1, R3, R5 and R6 are C11-20 alkyl and R2 and R4 are C12-C20 alkyl (see [0017]). Thus, it would have been obvious to use the GLA agonist in the formulation of Klucker with a reasonable expectation in imparting TLR-4 agonist activity to the composition. 
Therefore, the invention as a whole is prima facie obvious to one of ordinary skill in the art at the time the invention was filed, as evidenced by the references, especially in absence of evidence to the contrary.




Claims 39, 40, 42 and 43 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Klucker et al. (US 2007/0191314; of record) in view of Barry et al. (US 2009/0060906; of record) as applied to claims 1, 5-9, 12, 14-25, 27, 28, 30-32, 38, 44-46, 90, 121, 122 and 125-129 above, and further in view of Amselem et al. (US 5576016; of record).
Klucker and Barry fail to teach the presence of 1,2-dimyristoyl-sn-glycero-3-phosphocholine (DPMC), Pluronic F68 as a surfactant and vitamin E as an antioxidant.
Amselem is directed to nanoemulsions which may be lyophilized using cryoprotectants such as trehalose (see column 13, lines 10-25). The composition further includes antioxidants such as vitamin E which is taught to lessen the formation of oxidative degradation products (see column 5, lines 61-65). Amselem’s emulsion is to also comprise a phospholipid such as DMPC which is taught to stabilize the emulsified product (see column 7, lines 5-40). Moreover, the emulsion may comprise nonionic surfactant such as Pluronic F-68 (see column 19, lines 60-65).  Thus, it would have been obvious to modify Klucker and Barry to include an antioxidant to improve the shelf-life of the composition by reducing formation of oxidative degradation products, and emulsifiers/surfactants such as DMPC and Pluronic F-68 to provide stability to the emulsion produced. 
Therefore, the invention as a whole is prima facie obvious to one of ordinary skill in the art at the time the invention was filed, as evidenced by the references, especially in absence of evidence to the contrary.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE A PURDY whose telephone number is (571)270-3504.  The examiner can normally be reached from 9AM to 5PM.
 If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Bethany Barham, can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/KYLE A PURDY/Primary Examiner, Art Unit 1611